Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

 
Allowable Subject Matter
Claims 1, 2, 5-11, 13, 14, 17, 18, 20 are allowed.

As to independent claim 1, 14 and 18, the closest prior art Di Bernardo et al. (US Patent 6552729 B1) teaches identifying, using one or more processors of a device, a plurality of animation elements within a computer model; for each animation element of the plurality of animation elements: identifying a plurality of motion patterns; and identifying a plurality of speed harmonics; generating, using the one or more processors, a set of motion data values comprising a state-space description of the plurality of motion patterns and the plurality of speed harmonics for the plurality of animation elements within the computer; assigning, by the one or more processors, a probability to each value of the set of motion data values for the state-space description; generating an output image comprising the computer model, and the plurality of animation elements; animating the output image using the model and the set of motion data values including the probability for each value of the set of motion data values. 
Kishi et al. (US Pub 2019/0026932 A1) teaches identifying a plurality of unwanted motion patterns that exceed an animation velocity threshold; suppressing the plurality of unwanted motion patterns; and animating the output image using a skinned model and the set of motion data values including the suppressed plurality of unwanted motion patterns.
For claim 1, 14 and 18, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 

The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613